                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

JAZMAN I. RIGGS,                               )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )    No. 2:17-cv-00474-JRS-MJD
                                               )
CARROLS LLC,                                   )
                                               )
                          Defendant.           )


 Order Denying Plaintiff’s Voluntary Motion to Dismiss and Granting De-
         fendant’s Petition to Confirm Arbitrator’s Final Award
                            (ECF Nos. 14 & 15)

   Plaintiff Jazman I. Riggs alleged sexual harassment, sex discrimination, and re-

taliation claims against her former employer, Defendant Carrols LLC d/b/a Burger

King, under Title VII of the Civil Rights Act of 1964. (ECF No. 1, Compl. ¶¶ 4–6, 11–

12.) At the parties’ joint request, the Court stayed the matter pending arbitration

before JAMS under the terms and conditions of Plaintiff’s arbitration agreement

(ECF No. 16-1, Pl.’s Arb. Agreement Def. 1) with Defendant. (ECF No. 7, Order Stay-

ing Proc.) The JAMS arbitrator dismissed Plaintiff’s claims for failure of proof. (ECF

No. 15-1, Riggs v. Carrols LLC, No. 1340015125 (Dec. 7, 2018) (Clevert, Jr., Arb.) at

9.) Plaintiff now moves to dismiss with prejudice (ECF No. 14, Pl.’s Voluntary Mot.

Dismiss), and Defendant petitions for confirmation of the Arbitrator’s Final Award.

(ECF No. 15, Def.’s Pet.)

   Pursuant to the Federal Arbitration Act (“FAA”), the Final Award must be con-

firmed. The FAA states, in relevant part:



                                         -1-
      If the parties in their agreement have agreed that a judgment of the court
      shall be entered upon the award made pursuant to the arbitration, and
      shall specify the court, then at any time within one year after the award
      is made any party to the arbitration may apply to the court so specified
      for an order confirming the award, and thereupon the court must grant
      such an order unless the award is vacated, modified, or corrected.

9 U.S.C.A. § 9 (West) (emphasis added). Plaintiff concedes she “lost at arbitration”

and “is not challenging [the] arbitration award.” (ECF No. 16, Pl.’s Resp. to Def.’s

Pet. ¶ 3.) Thus, the Court must issue an order confirming the award if the parties so

agreed. See Lander Co., Inc. v. MMP Investments, Inc., 107 F.3d 476, 478 (7th Cir.

1997) (“Under the [FAA], if [a party] fail[s] to move to vacate an arbitration award,

[that party] forfeit[s] the right to oppose confirmation (enforcement) of the award if

sought later by the other party.”). Plaintiff contends she did not enter an agreement

permitting a court to enter judgment on the arbitration award. (ECF No. 16, Pl.’s

Resp. ¶ 2.) However, Plaintiff consented to arbitration conducted under JAMS rules.

(ECF No. 16-1, Arb. Agreement 1.) JAMS arbitration Rule 25 states, in relevant part:

      Proceedings to enforce, confirm, modify, or vacate an Award will be con-
      trolled by and conducted in conformity with the Federal Arbitration Act,
      9 U.S.C. Sec 1, et seq., or applicable state law. The Parties to an Arbitra-
      tion under these Rules shall be deemed to have consented that judgment
      upon the Award may be entered in any court having jurisdiction thereof.

(ECF No. 17-1, JAMS, Comprehensive Arb. Rules & Procs., at 28 (2014) (emphasis

added).) Per Rule 25, Plaintiff is deemed to have consented that judgment be entered

upon the Final Award consistent with the provisions of the FAA. Id. Consequently,

the Court must issue an order confirming the final arbitration award.

   Accordingly, for the foregoing reasons, Plaintiff’s Voluntary Motion to Dismiss

with Prejudice is DENIED, and Defendant’s Petition to Confirm Arbitrator’s Final



                                          -2-
Award is GRANTED. The Arbitrator’s Final Award is confirmed and constitutes the

final judgment in this matter.

   SO ORDERED.



Date: 5/31/2019




Distribution:

Thomas B Fullerton
AKERMAN LLP
thomas.fullerton@akerman.com

Robert Peter Kondras, Jr.
HASSLER KONDRAS MILLER LLP
kondras@hkmlawfirm.com




                                     -3-
